495 So. 2d 241 (1986)
In re the Interest of K.J.M., a Child.
DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Appellant,
v.
Clarice MARGAIN, Appellee.
No. 86-934.
District Court of Appeal of Florida, Fifth District.
September 25, 1986.
Linda K. Harris, Dept. of Health and Rehabilitative Services, Gainesville, for appellant.
No appearance for appellee.
PER CURIAM.
H.R.S. has standing to bring this action pursuant to section 39.14, Florida Statutes (1985). See In Re Interest of K.A.B., 483 So. 2d 898 (Fla. 5th DCA 1986). The lower court's action in recommending placement options were in violation of the mandatory dictates of section 39.09(3)(e), Florida Statutes (1985). See T.D. v. State, 486 So. 2d 40 (Fla. 2d DCA 1986); T.A.W. v. State, 455 So. 2d 582 (Fla. 5th DCA 1984); W.Y. v. State, 414 So. 2d 659 (Fla. 1st DCA 1982); L.J.N. v. State, 411 So. 2d 1349 (Fla. 1st DCA 1982). This case is reversed and remanded *242 for entry of an order in compliance with the statute.
REVERSED and REMANDED.
COBB, SHARP and COWART, JJ., concur.